



Exhibit 10.1
The Trustees for the time being of the Premiums Trust Fund of the Underwriting
Members of Syndicate 1729




and




ProAssurance Corporation




































Amendment to Facility Agreement Dated 15th November 2013
in respect of Lloyd's Syndicate No. 1729

























--------------------------------------------------------------------------------





DEED
Dated                             6th April 2016
Between:
(1)
THE TRUSTEES FOR THE TIME BEING OF THE PREMIUMS TRUST FUND OF THE UNDERWRITING
MEMBERS OF SYNDICATE 1729 at 5th Floor, Camomile Court, 23 Camomile Street,
London, EC3A 7LL (Borrower); and

(2)
PROASSURANCE CORPORATION a company incorporated in Alabama in the United States
of America, of 100 Brookwood Place, Birmingham, Alabama 35209, United States of
America (Lender)

Background
The following amendments to the existing uncommitted unsecured Sterling
overdraft facility, as detailed within the Facility Agreement dated 15th
November 2013, were agreed by the Board of Syndicate 1729 on xx April 2016
•
Section 2 - The Facility

The Lender grants to the Borrower an uncommitted unsecured Sterling overdraft
facility which shall not at any time exceed £20,000,000 (was £10,000,000)
•
Section 4.1 - Interest

The Borrower shall pay interest on the amount from time to time drawn down under
the Facility at the rate of 3.80 per cent per annum (was 8.5 per cent). This
reduced rate of interest is applicable from the date of this amended deed.
At the request of the Borrower, interest payments may be paid to the Lender in
either Sterling or US Dollars (at a rate to be agreed by the Lender at the time
of each payment).
•
Section 6 - Repayment

The Borrower shall immediately repay, or as the case may be pay, all amounts
drawn and outstanding under the Facility together with all accrued interest,
costs and any other amounts due under this Deed on demand at any time by the
Lender but such demand shall not be made prior to 31st December 2019 (was 31st
December 2016) or before a period of 180 days from the date of this Deed has
elapsed.
At the request of the Borrower, repayments may be paid to the Lender in either
Sterling or US Dollars (at a rate to be agreed by the Lender at the time of each
payment).











--------------------------------------------------------------------------------





Execution page
In witness of which this document has been executed by the parties as a Deed and
delivered on the date set out at the beginning of this Deed.
 
Signed as a Deed by
Anthony Gordon acting as Trustee of the Premiums Trust Fund of Syndicate 1729
in the presence of:
)
)
)
sign here: /s/ Anthony Gordon
 
 
print name:
Witness signature:
 
Witness sign here:
Witness name:
 
print name:
Witness address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Witness occupation:
 
 



Signed as a Deed by
David Hunt acting as Trustee of the Premiums Trust Fund of Syndicate 1729
in the presence of:
)
)
)
sign here: /s/ David Hunt
 
 
print name:
Witness signature:
 
Witness sign here:
Witness name:
 
print name:
Witness address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Witness occupation:
 
 












--------------------------------------------------------------------------------







Executed as a Deed by
Howard Friedman
acting on behalf of ProAssurance Corporation
)
)
)
sign here: /s/ Howard Friedman
 
 
Director




:
 
 










sign here: /s/ Edward L. Rand, Jr.
 
 
Director/Secretary
















